Citation Nr: 0601035	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of abdominal surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
October 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the RO in Los Angeles, 
California, which granted service connection and a 
noncompensable rating for status post exploratory laparotomy 
without residuals; the veteran appealed for a higher rating.  

A hearing was held before the undersigned in February 2002.  
A transcript of the hearing has been associated with the 
claims folder.  

In July 2003 and 2004, the Board remanded the case to the RO 
for further development.  


FINDING OF FACT

The residuals of abdominal surgery are manifested by 
complaints of pain in the lower abdomen accompanied by a 
pulling pain that is aggravated by movements.  The scar that 
is the residual of the abdominal surgery is not superficial, 
tender or painful on objective demonstration, poorly 
nourished with repeated ulceration, nor does it limit the 
function of any part.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for the residuals of 
abdominal surgery, on appeal from an initial grant of service 
connection, have been met since October 22, 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.114, Diagnostic Code 7301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Failure to 
tell a veteran of the evidence needed to substantiate the 
claim is generally prejudicial error; while a failure to 
provide the other elements of VCAA notice is generally not 
prejudicial, and would require a specific allegation of error 
to be found prejudicial.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

The veteran received a rating decision and statement of the 
case that discussed the criteria for a higher evaluation, and 
why the current evidence did not substantiate entitlement to 
such an evaluation.  The Board sent the veteran a letter in 
January 2003 that told him of the evidence needed to 
substantiate the claim, and its remands told him that an 
examination was needed to substantiate entitlement to higher 
evaluations.  These communications satisfied element (1) of 
the required VCAA notice.  

The Board's January 2003, letter and letters from the AMC 
dated in November 2003, July 2004, and June 2005 told the 
veteran what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.

The Board's January 2003 letter told him to submit any 
relevant evidence in his possession.

This notice was provided after the initial denial of the 
veteran's claim.  There has been no allegation of error in 
the delayed notice.  The veteran was not prejudiced by the 
delayed notice because he had the opportunity to have his 
claim adjudicated by an agency of original jurisdiction after 
being given the notice and having the opportunity to submit 
evidence substantiating the claim.

The veteran has reported no relevant treatment, and the 
record does not otherwise suggest that there are relevant 
records not contained in the claims folder.  VA afforded him 
VA examinations in 1999 and 2001, and has attempted to afford 
him more recent examinations for which he failed, without 
explanation, to report.  VA has thereby complied with its 
VCAA duties to assist him in the development of the claim.

Under the provisions of 38 C.F.R. § 3.655(a),(b) (2005), when 
a claimant fails without good cause to report for necessary 
examinations scheduled in conjunction with an original claim, 
the claim will be decided on the basis of the evidence of 
record.  The veteran was scheduled for VA examinations in 
November 2003, July 2004, and July 2005.  He reported that he 
"couldn't make it" to the November 2003 examination, but 
offered no explanation, for his failure to report for the 
other examinations.  The June 2005 letter telling the veteran 
of the July 2005 examination is contained in the claims 
folder.  He was informed of the consequences of a failure to 
report.  Under these circumstances, VA has no further 
obligation to assist him in the development of his claim.

Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

The veteran contends that he should be in receipt of a 
compensable rating for his service-connected residuals of 
abdominal surgery.

Service medical records show that in October 1997 the veteran 
was admitted to Womack Army Medical Center to rule out 
appendiceal abscess.  On admission, he reported an eight day 
history of intermittent right lower quadrant pain and 
diarrhea.  On examination of his abdomen, it was slightly 
distended and was tender to palpation.  He eventually 
underwent surgery and his pre-operative diagnosis was 
appendicitis.  The final diagnosis was acute suppurative 
appendicitis with periappendicitis and periappendiceal 
abscess.  

During a December 1999 VA examination, performed by QTC 
Medical Services, the veteran reported a history of a 
ruptured appendix for which he underwent exploratory 
laparotomy with a 6-inch incision.  He complained of pain in 
the medial aspect of the midline of the abdomen when he did 
abdominal thrust workouts.  The pain was sharp but only 
lasted a few minutes.  On examination of the abdomen there 
was no superficial distension of veins and the abdominal 
walls did not reveal any type of tenderness.  His liver was 
not palpable and there were no ascites.  A surgical scar was 
present below the umbilicus which was nontender to palpation.  
No keloid formation was noted and the scar was non-
disfiguring.  The pertinent diagnosis was status post 
exploratory laparotomy without residual.  

During a June 2001 VA examination, performed by QTC Medical 
Services, the veteran complained of discomfort in his lower 
abdomen.  He denied hematemesis or stool changes, and 
reported that he did not take any medication for his 
disorder.  Examination of his skin showed a linear surgical 
scar extending from the umbilicus down to the suprapubic 
area, measuring 10 centimeters.  The scar was nontender 
without discoloration.  There was no underlying tissue loss, 
disfigurement or keloid formation.  On examination of the 
abdomen, it was soft, nontender, without hepatosplenomegaly 
or masses.  No evidence of rebound or guarding was noted.  
There was no discomfort on the examination and there were no 
hernias present on the abdominal wall.  There was no evidence 
of malnourishment or anemia.  The pertinent diagnosis was 
status post exploratory laparotomy with a residual scar.  A 
photograph was submitted along with the examination.  The 
photograph was of the veteran's abdomen.  Of note was a scar 
in the center of his abdomen.

The veteran is currently in receipt of a noncompensable 
rating under Diagnostic Code 7301.  Under Diagnostic Code 
7301 (peritoneum adhesions), a noncompensable rating will be 
assigned for mild adhesions.  A 10 percent rating is 
warranted for moderate adhesions with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation, 
perhaps alternative with diarrhea, or abdominal distension.  
A 30 percent evaluation contemplates a "moderately severe" 
disorder with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent evaluation contemplates 
"severe" symptomatology with definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. Part 4, Diagnostic Code 
7301 (2005).

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. 
§ 4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.   Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  The 
changes, however, did not involve rating criteria under 
Diagnostic Code 7301, peritoneum adhesions.  See 66 Fed. Reg. 
29,486-489 (May 31, 2001) (effective July 2, 2001).

The rating schedule indicates that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2005).

Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 
to 7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.113 (2005).  Thus, even if the other gastrointestinal 
disorders are related to the service-connected peritoneum 
adhesion, only a single evaluation is permitted.  38 C.F.R. § 
4.113.

The veteran has consistently reported that symptoms of the 
peritoneum adhesion include pulling pain along with 
discomfort when he attempted to move his body and with heavy 
physical labor.  These symptoms were reported on both the 
December 1999 and June 2001 examinations.  Therefore, a 10 
percent rating is warranted under Diagnostic Code 7301.  

The evidence does not establish that the peritoneum adhesion 
is moderately severe with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  Examiners have found no 
objective disability.

In summary, a 10 percent disability evaluation for the 
service-connected peritoneum adhesion is warranted under 
Diagnostic Code 7301 for the entire period since the 
effective date of service connection.  The benefit sought on 
appeal is granted to that extent.

Additionally, although the veteran has not specifically 
complained about the scar on his abdomen that is the result 
of his abdominal surgery, the Board must consider whether the 
impairment manifested by the scar may be afforded additional, 
compensable evaluations under the appropriate diagnostic 
code.  All impairment arising from a single disability may be 
awarded separate, compensable evaluations, where that 
impairment is not already contemplated by the assigned 
diagnostic code, and except as otherwise directed in the 
rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Changes were made to the schedular criteria for evaluating 
disabilities involving the skin by regulatory amendment 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(2002).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7- 2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  

If applying the new provision would produce such 
"retroactive effects," VA ordinarily should not apply the 
new provision to the claim.  If applying the new provision 
would not produce "retroactive effects," VA ordinarily must 
apply the new provision.  A new law or regulation has 
prohibited "retroactive effects" if it is less favorable to 
a claimant than the old law or regulation; while a 
liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or scars that were superficial, poorly 
nourished with repeated ulcerations under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  

The new criteria also provide a 10 percent rating for scars 
that are unstable (one where there is frequent loss of 
covering of skin over the scar); that are deep or cause 
limited motion and exceed six square inches (39 square 
centimeters); or which are superficial and cover an area of 
144 square inches (929 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805 (2005).

The report of the veteran's VA medical examinations in 1999 
and 2001 notes the presence of a 10 centimeter scar, 
extending from the umbilicus down to the suprapubic area.  
The scar did not produce limitation of function of an 
affected body part.  Thus, a rating in excess of 10 percent 
would not be warranted under the old rating criteria.

The scar was not deep, and was not more than 39 centimeters 
in area.  Thus, it did not meet or approximate the criteria 
for an evaluation in excess of 10 percent under the new 
rating criteria.  38 C.F.R. §§ 4.7, 4.21 (2005).

Neither the new or old rating criteria provide a basis for 
assigning the veteran a rating under the criteria for 
evaluating scars.  As such, the preponderance of the evidence 
is against the claim and a rating under the criteria for 
evaluating scars is not warranted.  38 U.S.C.A. § 5107(b).

Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case the veteran's disability has not required any 
periods of recent hospitalization.  He reported in his 
substantive appeal that his disability severely limited his 
ability to work on physically demanding jobs (but this may 
have been a reference to the impact of a knee disability, 
which was also on appeal).  His hearing testimony echoes this 
contention.  The record does not reflect, however, any 
periods of unemployment, any lost job opportunities, or 
economic impact from the disability.  The examiners found 
that the peritoneal adhesions did not cause any disability 
and the 2001 examiner specifically found that the disability 
should not impact the veteran's usual occupation.  
Accordingly, referral for consideration of an extraschedular 
rating is not warranted.

There is no evidence that the veteran meets any of the 
criteria for an evaluation in excess of 10 percent for 
residuals of the peritoneal adhesion.  As such the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.21 (2005).


ORDER

An initial disability rating of 10 percent is granted for 
residuals of abdominal surgery, effective October 22, 1999.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


